NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HONG KHUN,                                      No.    14-71237

                Petitioner,                     Agency No. A095-192-389

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Hong Khun, a native and citizen of Cambodia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for adjustment of

status. We have jurisdiction under 8 U.S.C. § 1252. The agency’s determination



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that an applicant knowingly made a frivolous application for asylum is reviewed de

novo for compliance with the procedural framework set forth by the BIA,

Kulakchyan v. Holder, 730 F.3d 993, 995 n.1 (9th Cir. 2013) (citing the procedural

safeguards set forth in Matter of Y- L-, 24 I. & N. Dec. 151 (BIA 2007)), and we

review for substantial evidence the agency’s findings of fact, see id. at 995. We

deny the petition for review.

      The agency found that Khun was barred from adjustment of status because

she filed a frivolous asylum application. Contrary to Khun’s contentions, the

record supports the agency’s finding that Khun was adequately notified of the

consequences of filing a frivolous asylum application based on the notice printed

on the asylum application that she signed, and her testimony about the written and

oral warnings she received at her asylum interview. See Cheema v. Holder, 693
F.3d 1045, 1049 (9th Cir. 2012). We reject Khun’s contention that the agency

erred in finding that she filed a frivolous asylum application where she only sought

to proceed with her application for adjustment of status. See Kulakchyan, 730 F.3d

at 996 (“the only action required to trigger a frivolousness inquiry is the filing of

an asylum application”) (internal citation omitted); see Chen v. Mukasey, 527 F.3d
935, 943 (9th Cir. 2008) (“withdrawal of an asylum application does not obviate

the need for an IJ to determine whether a false application should be deemed

frivolous”). Because Khun filed a frivolous asylum application, the agency


                                           2                                    14-71237
properly found her ineligible for adjustment of status. See 8 U.S.C. § 1158(d)(6).

      PETITION FOR REVIEW DENIED.




                                         3                                   14-71237